Case 1:19-cv-00274-CG-MU Document 24 Filed 05/14/20 Page 1 of 1           PageID #: 821



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 HAROLD S. DYKES,                           )
                                            )
        Petitioner,                         )
                                            )
 vs.                                        )   CA 19-0274-CG-MU
                                            )
 WARDEN DAN REDINGTON,                      )
                                            )
        Respondent.                         )

                                       ORDER

       After due and proper consideration of all portions of this file deemed relevant

 to the issues raised, and a de novo determination of those portions of the

 recommendation to which objection is made, the report and recommendation of the

 Magistrate Judge made under 28 U.S.C. § 636(b)(l)(B) and dated April 23, 2020, is

 ADOPTED as the opinion of this Court.

       DONE and ORDERED this 14th day of May, 2020.


                             /s/ Callie V. S. Granade
                             SENIOR UNITED STATES DISTRICT JUDGE
